UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7775


KENDALL COHEN,

                  Plaintiff – Appellant,

             v.

AL CANNON, JR., Sheriff; SHAWN JAMES, Deputy,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Henry M. Herlong, Jr., Senior
District Judge. (2:08-cv-03327-HMH)


Submitted:    December 15, 2009             Decided:   December 22, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kendall Cohen, Appellant Pro Se. Gordon Wade Cooper, BUYCK LAW
FIRM, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kendall   Cohen       appeals      the    district      court’s    order

denying his Fed. R. Civ. P. 60(b)(1) motion to reconsider its

order adopting the magistrate judge’s recommendation to grant

Defendants summary judgment on Cohen’s 42 U.S.C. § 1983 (2006)

claims against them.           We have reviewed the record and find no

reversible error.          Accordingly, we affirm the district court’s

order.      See    Cohen      v.    Cannon,      No.    2:08-cv-03327-HMH        (D.S.C.

Aug. 26,    2009).       We    dispense     with       oral   argument    because     the

facts    and    legal    contentions       are    adequately     presented       in   the

materials      before    the       court   and    argument     would     not   aid    the

decisional process.

                                                                               AFFIRMED




                                            2